
	
		II
		111th CONGRESS
		1st Session
		S. 970
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Ms. Landrieu (for
			 herself, Mr. Martinez,
			 Mr. Johnson, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To promote and enhance the operation of local building
		  code enforcement administration across the country by establishing a
		  competitive Federal matching grant program.
	
	
		1.Short titleThis Act may be cited as the
			 Community Building Code Administration
			 Grant Act of 2009.
		2.Grant program
			 authorized
			(a)Grant
			 authorizationThe Secretary of Housing and Urban Development
			 shall to the extent amounts are made available for grants under this Act
			 provide grants to local building code enforcement departments.
			(b)Competitive
			 awardsThe Secretary shall award grants under subsection (a) on a
			 competitive basis pursuant to the criteria set forth in section 6, but also
			 taking into consideration the following:
				(1)The financial need
			 of each building code enforcement department.
				(2)The benefit to the
			 jurisdiction of having an adequately funded building code enforcement
			 department.
				(3)The demonstrated
			 ability of each building code enforcement department to work cooperatively with
			 other local code enforcement offices, health departments, and local
			 prosecutorial agencies.
				(c)Maximum
			 amountThe maximum amount of any grant awarded under this section
			 shall not exceed $1,000,000.
			3.Required elements
			 in grant proposalsIn order to
			 be eligible for a grant under section 2, a building code enforcement department
			 of a jurisdiction shall submit to the Secretary the following:
			(1)A
			 demonstration of the jurisdiction’s needs in executing building code
			 enforcement administration.
			(2)A
			 plan for the use of any funds received from a grant under this Act that
			 addresses the needs discussed in paragraph (1) and that is consistent with the
			 authorized uses established in section 4.
			(3)A
			 plan for local governmental actions to be taken to establish and sustain local
			 building code enforcement administration functions, without continuing Federal
			 support, at a level at least equivalent to that proposed in the grant
			 application.
			(4)A
			 plan to create and maintain a program of public outreach that includes a
			 regularly updated and readily accessible means of public communication,
			 interaction, and reporting regarding the services and work of the building code
			 enforcement department to be supported by the grant.
			(5)A
			 plan for ensuring the timely and effective administrative enforcement of
			 building safety and fire prevention violations.
			4.Use of funds;
			 matching funds
			(a)Authorized
			 usesAmounts from grants awarded under section 2 may be used by
			 the grant recipient to supplement existing State or local funding for
			 administration of building code enforcement. Such amounts may be used to
			 increase staffing, provide staff training, increase staff competence and
			 professional qualifications, or support individual certification or
			 departmental accreditation, or for capital expenditures specifically dedicated
			 to the administration of the building code enforcement department.
			(b)Additional
			 requirementEach building code enforcement department receiving a
			 grant under section 2 shall empanel a code administration and enforcement team
			 consisting of at least 1 full-time building code enforcement officer, a city
			 planner, and a health planner or similar officer.
			(c)Matching funds
			 required
				(1)In
			 generalTo be eligible to
			 receive a grant under this Act, a building code enforcement department shall
			 provide matching, non-Federal funds in the following amount:
					(A)In the case of a building code enforcement
			 department serving an area with a population of more than 50,000, an amount
			 equal to not less than 50 percent of the total amount of any grant to be
			 awarded under this Act.
					(B)In the case of a building code enforcement
			 department serving an area with a population of between 20,001 and 50,000, an
			 amount equal to not less than 25 percent of the total amount of any grant to be
			 awarded under this Act.
					(C)In the case of a building code enforcement
			 department serving an area with a population of less than 20,000, an amount
			 equal to not less than 12.5 percent of the total amount of any grant to be
			 awarded under this Act.
					(2)Economic
			 distress
					(A)In
			 generalThe Secretary may waive the matching fund requirements
			 under paragraph (1), and institute, by regulation, new matching fund
			 requirements based upon the level of economic distress of the jurisdiction in
			 which the local building code enforcement department seeking such grant is
			 located.
					(B)Content of
			 regulationsAny regulations instituted under subparagraph (A)
			 shall include—
						(i)a
			 method that allows for a comparison of the degree of economic distress among
			 the local jurisdictions of grant applicants, as measured by the differences in
			 the extent of growth lag, the extent of poverty, and the adjusted age of
			 housing in such jurisdiction; and
						(ii)any
			 other factor determined to be relevant by the Secretary in assessing the
			 comparative degree of economic distress among such jurisdictions.
						(d)In-kind
			 contributionsIn determining the non-Federal share required to be
			 provided under subsection (c), the Secretary shall consider in-kind
			 contributions, not to exceed 50 percent of the amount that the department
			 contributes in non-Federal funds.
			(e)Waiver of
			 matching requirementThe Secretary shall waive the matching fund
			 requirements under subsection (c) for any recipient jurisdiction that has
			 dedicated all building code permitting fees to the conduct of local building
			 code enforcement.
			5.Rating and
			 ranking of applicationsEligible applications will be rated and
			 ranked according to the criteria under section 6. All complete applications
			 shall be compared to one another and points shall be assigned on a continuum
			 within each criteria with the maximum points awarded to the application that
			 best meets the criteria.
		6.CriteriaThe criteria under this section are as
			 follows:
			(1)Need and
			 community benefit from code enforcement grant fundsThe degree to which the application
			 demonstrates the intent and means to ensure cooperative and effective working
			 relationships between local building code enforcement officials and other local
			 agencies, as well as a community-oriented approach to building code
			 enforcement, with points awarded as follows:
				
					
						
							DescriptionMaximum
					 Points
							
						
						
							A detailed description of the
					 capital expenditures to be acquired with grant funds and a demonstration that
					 the items’ costs are reasonable.0–10
							
							The jurisdiction’s need for the
					 capital expenditure and how the grant funds will fulfill this
					 need.0–10
							
							The joint benefits provided by the
					 proposed expenditure for the following groups or activities. Provide a brief
					 explanation of the benefit. (1 point will be awarded for each response, 5
					 points maximum). 1. Code enforcement program. 2.
					 Community or jurisdiction. 3. Interdisciplinary code enforcement
					 team. 4. Housing preservation, rehabilitation programs, or
					 neighborhood improvement programs.  5. Special needs groups
					 (disabled, elderly or low or very-low income, etc.).0–5
							
							Does the proposed capital
					 expenditure provide a cost savings benefit to the jurisdiction? Provide a brief
					 explanation of the cost savings.0–5.
							
						
					
				
			(2)Current code
			 enforcement and housing conservation planWhether the local
			 legislative body in which the applicant resides has adopted a plan that
			 addresses residential structure conservation and building code enforcement.
			 Points shall be awarded, based on which of the descriptions from the following
			 list best reflects such jurisdiction’s plan for building code enforcement
			 activities, as follows:
				
					
						
							DescriptionMaximum
					 Points
							
						
						
							The plan provides for proactive
					 code enforcement (not just responding to complaints), an interdisciplinary
					 approach, and includes funding options for repairs and
					 rehabilitation.10
							
							The plan only provides for
					 proactive code enforcement (not just responding to complaints) and calls for an
					 interdisciplinary approach and does not address funding options for repairs and
					 rehabilitation.8
							
							The plan provides for some type of
					 proactive code enforcement (other than just responding to complaints) but
					 doesn’t address coordinated interdisciplinary activities with other local
					 public agencies or funding options.6
							
							The plan provides for only
					 reactive code enforcement.4
							
							The plan only refers to a need to
					 preserve and/or improve existing housing stock, without any code enforcement
					 program.2
							
							No existing plan.0.
							
						
					
				
			(3)Community-oriented
			 or interdisciplinary code enforcementThe degree to which the
			 application demonstrates the intent and means to ensure cooperative and
			 effective working relationships between building code enforcement officials and
			 other local agencies, as well as a community-oriented approach to code
			 enforcement, with points awarded as follows:
				
					
						
							DescriptionMaximum
					 Points
							
						
						
							Identify current or proposed
					 interdisciplinary code enforcement programs or activities and the team members
					 (example: code enforcement, police, local prosecutors, health department,
					 building and planning, fire, etc.). Provide a description of the team’s code
					 enforcement and coordination procedures, activities and services provided. If
					 the current programs or resources are limited in scope, explain how receipt of
					 the grant will be used to improve the program.0–10
							
							Identify current or proposed
					 community-oriented code enforcement programs, activities, or services.
					 (Examples: community clean-ups, Neighborhood Watch programs, community
					 meetings, door-to-door code enforcement knock and talks, etc.). If the current
					 programs or resources are limited in scope, explain how receipt of the grant
					 will be used to improve the program.0–10.
							
						
					
				
			(4)Proactive code
			 enforcement activitiesThe effectiveness of the proposed or
			 existing proactive activities and programs operated by any existing building
			 code enforcement program, which shall include points awarded as follows for any
			 such activities or programs:
				
					
						
							DescriptionMaximum
					 Points
							
						
						
							Encourages repairs and
					 preservation, rather than demolition or abandonment, of substandard
					 residences.0–5
							
							Abatement of (a) lead hazards and
					 lead-based paints, (b) toxic molds and dampness, and (c) displacement or
					 relocation of residents.0–5
							
							Community clean-up campaigns. This
					 may include recycling dates, free or reduced disposal rates at dumpsite, public
					 clean-up days that encourage removal of unwanted or excess debris by making
					 available extra trash pick-ups, dumpsites or trash/recycling containers on
					 specific dates to dispose of household debris, inoperable vehicles, tires,
					 toxic materials, etc.0–5
							
							Resource or referral programs for
					 Federal, State, local, and private funds and other resources available in your
					 jurisdiction that can assist with housing rehabilitation and repairs to rectify
					 code violations.0–5
							
							Public education programs on
					 housing issues. These could include community housing meetings dealing with
					 homeownership, tenant/landlord issues, housing code enforcement, school age
					 children's programs with coloring books or handouts, housing safety pamphlets,
					 etc.0–5
							
							Programs that encourage community
					 involvement with groups; such as schools, church nonprofits, community service
					 groups, utility companies, local stores, housing agency banks,
					 etc.0–5.
							
						
					
				
			(5)Capacity to
			 financially and technically support proposed capital
			 expendituresThe degree to which the application demonstrates the
			 jurisdiction’s financial and technical capacity to properly use and
			 successfully support the proposed capital expenditure during the term of the
			 grant, with points awarded as follows:
				
					
						
							DescriptionMaximum
					 Points
							
						
						
							The anticipated ongoing program
					 funding for the duration of the grant program is adequate to financially
					 support the use of the grant-financed equipment. Include details of funding and
					 technical support sources for the capital expenditure (examples: insurance,
					 paper, maintenance, training, supplies, personnel, monthly billing costs,
					 etc.). 0–5
							
							The jurisdiction has the technical
					 capabilities to use and support equipment (examples: adequately trained staff
					 or resources to provide training to operate technical equipment, local service
					 provider for cell phones or 2-way radios, trained personnel to operate
					 equipment, etc.).0–5.
							
						
					
				
			7.Evaluation and
			 report
			(a)In
			 generalGrant recipients shall—
				(1)be obligated to
			 fully account and report for the use of all grants funds; and
				(2)provide a report
			 to the Secretary on the effectiveness of the program undertaken by the grantee
			 and any other criteria requested by the Secretary for the purpose of indicating
			 the effectiveness of, and ideas for, refinement of the grant program.
				(b)ReportThe
			 report required under subsection (a)(2) shall include a discussion of—
				(1)the specific
			 capabilities and functions in local building code enforcement administration
			 that were addressed using funds received under this Act;
				(2)the lessons
			 learned in carrying out the plans supported by the grant; and
				(3)the manner in
			 which the programs supported by the grant are to be maintained by the
			 grantee.
				(c)Content of
			 reportsThe Secretary shall—
				(1)require each
			 recipient of a grant under this Act to file interim and final reports under
			 subsection (b) to ensure that grant funds are being used as intended and to
			 measure the effectiveness and benefits of the grant program; and
				(2)develop and
			 maintain a means whereby the public can access such reports, at no cost, via
			 the Internet.
				8.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Building code
			 enforcementThe term
			 building code enforcement means the enforcement of any code,
			 adopted by a State or local government, that regulates the construction of
			 buildings and facilities to mitigate hazards to life or property. Such term
			 includes building codes, electrical codes, energy codes, fire codes, fuel gas
			 codes, mechanical codes, and plumbing codes.
			(2)Building code
			 enforcement departmentThe
			 term building code enforcement department means an inspection or
			 enforcement agency of a jurisdiction that is responsible for conducting
			 building code enforcement.
			(3)JurisdictionThe
			 term jurisdiction means a city, county, parish, city and county
			 authority, or city and parish authority having local authority to enforce
			 building codes and regulations and to collect fees for building permits.
			(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			9.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated $20,000,000 for
			 each of fiscal years 2010 through 2014 to the Secretary of Housing and Urban
			 Development to carry out the provisions of this Act.
			(b)ReservationFrom
			 the amount made available under subsection (a), the Secretary may reserve not
			 more than 5 percent for administrative costs.
			(c)AvailabilityAny
			 funds appropriated pursuant to subsection (a) shall remain available until
			 expended.
			
